COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-10-00095-CV

DEBRA LUTZ AND BRUCE LUTZ                                           APPELLANTS

                                           V.

LITTON LOAN SERVICING, LP AS                                           APPELLEE
SERVICING AGENT FOR
RESIDENTIAL FUNDING
COMPANY, LLC, FORMERLY
KNOWN AS RESIDENTIAL
FUNDING CORPORATION
                                       ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                        ----------

      We have considered “Appellants' Motion To Dismiss.”          It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.

                                                      PER CURIAM


PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 5, 2010

      1
       See Tex. R. App. P. 47.4.